Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 3, 5, 6, 8-12, 14 and 16 are pending in this application. Claims 1, 4, 7, 13, 15 and 17 are canceled. Claims 2, 8, 9 and 10 are currently amended. Claims 3, 5, 6, 11, 12, 14 and 16 are original claims.

EXAMINER’S REMARKS
This non-final office action replaces the non-final office action mailed 01/07/2022 due to informalities used with prior art reference.

Response to Arguments
The indicated allowability of claim 10 is withdrawn in view of the newly discovered reference to Sakamoto (JP3771766B2).  Rejections based on the newly cited reference follow.
Applicant’s arguments, see Remarks, filed 12/13/2021, with respect to claims 2, 3, 5, 6, 8, 9, 11, 12, 14 and 16 have been fully considered and are persuasive.  Therefore, the rejection/objection of claims 2, 3, 5, 6, 8, 9, 11, 12, 14 and 16 have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wook (KR20070074105A; translation attached), and further in view of Sakamoto (JP3771766B2).
Regarding claim 10, Wook teaches a measurement method comprising: mounting a substrate (abstract, substrate) on an electrostatic chuck (i.e. electrostatic chuck 10) (fig.2); supplying a gas into a space above the substrate within a chamber (page 3, arc discharge does not occur, implicit that gas is present); and measuring a discharge start voltage value (page 3, control the driving voltage of the electrostatic chuck, implicit that a voltage value is measured) and a current value (i.e. current measuring device 40) (fig.2) while a gas discharge is generated in the chamber without generation of plasma (abstract, suppress generation of arc discharge, implicit that gas discharge is present in the chamber without plasma).
Wook does not teach the electrostatic chuck is divided into multiple zones, and an electrostatic capacitance of each of the multiple zones is calculated.
Sakamoto teaches in a similar field of endeavor of substrate processing equipment, that it is conventional to have an electrostatic chuck (e.g. electrostatic chuck comprising dielectric 2 and electrode 21) (fig.7), wherein the electrostatic chuck is divided into multiple zones (i.e. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the multizone capacitance evaluation in Wook, as taught by Sakamoto, as it provides the advantage of measuring the uniformity of attractive force between silicon wafer/substrate and dielectric with high speed and high accuracy.

Allowable Subject Matter
Claims 2, 3, 5, 6, 8, 9, 12, 14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment of independent claim 2 which included limitations from previously allowable subject matter, has placed the application in condition for allowance. 
Prior art Wook (KR20070074105A; translation attached), Tak (KR20060100028A; translation attached), Howald (US20050225923A1), Ikuhara (US20070217118A1) and Hsu (US20080218931A1) have been found to be the closest prior art.
Regarding claim 2, Wook teaches a measurement method comprising: mounting a substrate (abstract, substrate) on an electrostatic chuck (i.e. electrostatic chuck 10) (fig.2); supplying a gas into a space above the substrate within a chamber (page 3, arc discharge does 
Wook does not teach calculating an electrostatic capacitance of the electrostatic chuck from the measured discharge start voltage value and the measured current value. Wook further does not teach comparing the calculated electrostatic capacitance of the electrostatic chuck with a predetermined threshold of the electrostatic capacitance and determining a state in the chamber based on the comparison result.
Hsu teaches in a similar field of endeavor of electrostatic chuck, that there is a well-known formula for calculating an electrostatic capacitance of the electrostatic chuck from the measured discharge start voltage value and the measured current value ([0019], V=I/C).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the calculation of capacitance in Wook, as taught by Hsu, as it provides the advantage of determining the deterioration and integrity of electrostatic chuck.
However, none of the prior art, taken singly or in combination discloses the measurement method further comprising: comparing the calculated electrostatic capacitance of the electrostatic chuck with a predetermined threshold of the electrostatic capacitance and determining a state in the chamber based on the comparison result.
Claims 3, 5, 6,8,9,12,14 and 16 are allowed as they depend on allowable claim 2.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art Wook (KR20070074105A; translation attached), Sakamoto (JP3771766B2) and Sugita (US20170278735A1) have been found to be the closest prior art.
Regarding claim 11, Wook and Sakamoto teach the measurement method of claim 10, wherein the gas discharge is generated by applying a voltage (Wook, abstract, driving voltage supply unit 30 supplies a driving voltage to an electrostatic chuck 10).
Wook and Sakamoto do not teach applying a voltage to an electrode disposed in the electrostatic chuck below an edge ring mounted on an edge ring mounting surface of the electrostatic chuck in a state where a base of the electrostatic chuck and the edge ring are in a floating state, and an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck is calculated.
Sugita teaches in a similar field of endeavor of a method for acquiring data indicating an electrostatic capacitance, that it is conventional to calculate an electrostatic capacitance of the edge ring mounting surface of the electrostatic chuck (abstract, acquiring data indicating an electrostatic capacitance between a focus ring and a measuring device).
However, none of the prior art, taken singly or in combination discloses applying a voltage to an electrode disposed in the electrostatic chuck below an edge ring mounted on an edge ring mounting surface of the electrostatic chuck in a state where a base of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/
Examiner, Art Unit 2839        
02/10/2022                                                                                                                                                                                                




	/THIENVU V TRAN/                                                             Supervisory Patent Examiner, Art Unit 2839